                 Case 1:18-cv-00773-RBW Document 93 Filed 08/28/20 Page 1 of 3




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                ENVIRONMENTAL PROTECTION BUREAU



                                                                   August 28, 2020


     VIA CM/ECF


     Honorable Reggie B. Walton
     United States District Court
      for the District of Columbia
     E. Barrett Prettyman United States Courthouse
     333 Constitution Avenue, N.W.
     Washington, D.C. 20001

             Re:       New York et al. v. EPA, Case No. 18-cv-0773 (D.D.C.)

     Dear Judge Walton,

              As discussed at the status conference held today, the parties in the above-referenced
     matter request that the Court suspend the summary judgment briefing schedule established in the
     Court’s June 18, 2020 Order (ECF No. 83). Pursuant to that Order, plaintiffs’ and the intervenor-
     plaintiff’s combined reply in support of their motion and opposition to any cross-motion is due on or
     before September 4, 2020, and defendant EPA’s reply in support of any cross-motion for summary
     judgment is due on or before October 2, 2020. In light of EPA’s finalization of the rulemaking
     referenced in EPA’s August 17, 2020 Status Report (ECF No. 92), and expected publication of that
     final rule in the Federal Register in the next several weeks, the parties agree that the pending
     summary judgment motion briefing schedule should be suspended. The Court’s minute entry for
     proceedings held today setting a status conference for October 15, 2020 did not specifically address
     this request and the parties would appreciate a minute order making that explicit.


                                                           Very truly yours,

                                                           FOR THE STATE OF NEW YORK

                                                           LETITIA JAMES
                                                           Attorney General




                 THE CAPITOL, ALBANY, N.Y. 12224-0341 ● PHONE (518) 776-2400 ● FAX (518) 650-9363 ● WWW.AG.NY.GOV
         Case 1:18-cv-00773-RBW Document 93 Filed 08/28/20 Page 2 of 3




                                              /s/ Morgan A. Costello
                                            Morgan A. Costello
                                            Michael J. Myers
                                            Christopher C. Gore
                                            Assistant Attorneys General
                                            Office of the Attorney General
                                            Environmental Protection Bureau
                                            The Capitol
                                            Albany, NY 12224
                                            (518) 776-2392

FOR THE STATE OF CALIFORNIA                       FOR THE COMMONWEALTH OF
                                                  MASSACHUSETTS
XAVIER BECERRA
Attorney General                                  MAURA HEALEY
                                                  Attorney General
Kavita P. Lesser
Daniel M. Lucas                                   Melissa Hoffer
Deputy Attorneys General                          Chief, Energy and Environment Bureau
California Department of Justice                  Turner Smith
300 South Spring Street                           Assistant Attorney General
Los Angeles, CA 90013                             Office of the Attorney General
(213) 269-6605                                    One Ashburton Place, 18th Floor
Attorneys for the State of California, by         Boston, MA 02108
and through the California Air                    (617) 727-2200
Resources Board and Attorney General
Xavier Becerra



                                              /s/ Susannah Weaver
                                            Susannah L. Weaver
                                            Sean H. Donahue
                                            Donahue, Goldberg & Weaver, LLP
                                            1008 Pennsylvania Ave. SE
                                            Washington, DC 20003
                                            Counsel for Plaintiff-Intervenor
                                            Environmental Defense Fund




                                              2
Case 1:18-cv-00773-RBW Document 93 Filed 08/28/20 Page 3 of 3




                           U.S. Department of Justice
                           Environment & Natural Resources Division

                             /s/ Heather E. Gange
                           HEATHER E. GANGE
                           D.C. Bar No. 452615
                           Environmental Defense Section
                           P.O. Box 7611
                           Washington, DC 20044-7611
                           Tel. 202.514.4206
                           Counsel for Defendants




                              3
